



COURT OF APPEAL FOR ONTARIO

CITATION: Politis v.
    Politis, 2021 ONCA 587

DATE: 20210826

DOCKET: C68238

Tulloch, Nordheimer and Jamal
*
JJ.A.

BETWEEN

Catherine Elizabeth Politis

Applicant (Appellant and

Respondent by way of cross-appeal)

and

Themistocles Politis

Respondent (Respondent and

Appellant by way of cross-appeal)

Herschel I.
    Fogelman and Lauren Daneman, for the appellant and respondent by

way of
    cross-appeal

James D.
    Singer, for the respondent and appellant by way of cross-appeal

Heard: in writing

On appeal from the order of Justice E.
    Llana Nakonechny of the Superior Court of Justice, dated February 27, 2020,
    with reasons reported at 2020 ONSC 1306.

On cross-appeal from the costs
    endorsement of Justice E. Llana Nakonechny of the Superior Court of Justice,
    dated April 9, 2020
.

COSTS ENDORSEMENT

[1]

On July 28, 2021, we released our decision in
    which we dismissed the appeal and the cross-appeal of the costs order. We
    invited the parties to make written submissions on the costs of the appeal. We
    have now reviewed those submissions.

[2]

The respondent asks for his costs of the appeal
    in the amount of $38,580. The appellant submits that the costs should be fixed
    in the amount of $7,500.

[3]

In our view, taking into account the issues
    raised in the appeal and the limited resources of the parties, an award of
    costs in favour of the respondent in the amount of $15,000, inclusive of
    disbursements and HST, is a fair and reasonable amount for the appellant to
    bear.

[4]

The appellant is ordered to pay that amount to
    the respondent.

M.
    Tulloch J.A.

I.V.B.
    Nordheimer J.A.





*

Jamal J.A. did not take part in this decision.


